This is a petition for a writ of mandamus to compel the board of canvassers and registration in the city of Providence to designate a place for the holding of a caucus of the democratic party in the first ward of the city of Providence, and to do the various other things which are provided by Public Laws, chapter 1078, passed December 12, 1902, to be done for the purpose of holding caucuses in the city of Providence.
It appears from the papers in the case that a caucus of the democratic party was held in said first ward according to law on the 27th day of September, 1905, and that the board of canvassers had performed the duties required by said chapter 1078 preliminary to the holding of that caucus.
Subsequent to the holding of said caucus, upon the petition of James H. Thurston et al. to the said board of canvassers, said board of canvassers found "that no persons were lawfully elected or nominated at said caucus and that said caucus was illegal and void." The legal effect of this finding of the board is to invalidate the result of the caucus which was in its calling *Page 356 
and inception entirely lawful, but failed by misconduct in performance of its function to exercise the privilege given to the party by law.
The broad question presented to the court is whether under chapter 1078 the board of canvassers can now be required by writ of mandamus to provide for the holding of another caucus of the democratic party in said first ward, said board having been requested to do so by the democratic city committee through its chairman. Upon a careful examination of the statute above quoted, we are of the opinion that the duties imposed on the board of canvassers of the city of Providence by said chapter have been fully complied with by the said board of canvassers in the acts done by them preliminary to the holding of said caucus on the 27th day of September, 1905; that the statute does not contemplate the holding of any second or supplementary caucus for any reason other than as set forth in the act in section 14, and that section does not apply to a case where the caucus is declared to be void by reason of fraud in the conduct or proceedings of such caucus.
In our opinion, if the court should grant the relief prayed, it would be substantially adding to the statute provisions which the legislature did not make; and upon reading the whole statute it appears to the court it was not the intention of the legislature to provide for the holding of any second or supplementary caucus, in such case as is presented to us. The only provisions which we find in the statute relating to the perpetration of fraud in the conduct of a caucus are those in sections 18 and 19, which impose penalties upon officials or other persons who are guilty of violations of the law.
The court is, therefore, constrained to deny the application for the writ.